Citation Nr: 1418880	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral claw toes with dorsal callosities and metatarsalgia.

2.  Entitlement to service connection for a left ankle fracture.

3.  Entitlement to a compensable rating for residuals of a stress fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed November 2008 rating decision denied service connection for bilateral claw toes with dorsal callosities and metatarsalgia.  No relevant evidence was received within a year of notification.  The rating determination is final. 

2.  The evidence received since November 2008 does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral claw toes with dorsal callosities and metatarsalgia. 

3.  The Veteran does not have a left ankle disability.

4.  The Veteran's residuals of a healed stress fracture of his left tibia and fibula is productive of pain without evidence of malunion or nonunion, arthritis, or compensable limitation of motion. 


CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying the claim of entitlement to service connection for bilateral claw toes with dorsal callosities and metatarsalgia is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral claw toes with dorsal callosities and metatarsalgia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.303 (2013).

3.  The Veteran's residuals of a left ankle fracture were not incurred in, aggravated by, or in any way related to active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for a disability rating of 10 percent, but no higher, for residuals of a stress fracture of the left tibia and fibula have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262, 5271 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in December 2010 and June 2011 letters.  In the December 2010 letter, the Veteran was also informed of the need for new and material evidence to reopen his service connection claim for bilateral claw toes as well as the basis for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, and VA examination reports.  

The Board recognizes that the Veteran has applied for and is currently receiving benefits from the Social Security Administration (SSA).  Under 38 C.F.R. § 3.159(c)(2), VA must obtain a claimant's SSA records if they are relevant to the claim at issue.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  According to the Veteran's August 2012 VA examination report, he applied for SSA benefits following a car accident in 1998 where he injured his neck.  VA treatment records from February 2003 indicate that the Veteran was seeking SSA benefits and that he could not perform any meaningful work due to pain in his hands, feet, knees, and neck.  In an August 2008 claim, the Veteran noted that he is unable to work due to his knees and a spinal cord injury.  The Veteran does not contend and the evidence of record does not suggest that the Veteran's SSA records show that his bilateral claw toes was aggravated by service, that a current left ankle fracture disability is present, or that his residuals of a stress fracture of the left tibia and fibula has increased in severity (of note VA examination reports in 2011 and 2012 are of record).  Thus, VA does not have an obligation to obtain the Veteran's SSA records, because they are not relevant to the claims on appeal.  See Golz, 590 F.3d at 1323 ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  Additional efforts to assist the Veteran in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in ... mellitus, type II. 38 C.F.R. § 3.103(c)(2).  The record is adequate for adjudicative purposes.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Nor have they alleged that any additional evidence exists that needs to be obtained prior to a decision being rendered.  Accordingly, the Board finds the Veteran is not prejudiced by a decision at this time. 

New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service connection for bilateral claw toes with dorsal callosities and metatarsalgia.  

The record shows that the claim was initially denied in January 1977.  After reviewing the service treatment records, the RO found that the Veteran's foot disability existed prior to service and was not aggravated by service.  (Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A preexisting disability will be considered to have been aggravated by active duty service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease or disability.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a)).  In February 1977 the RO informed the Veteran of its decision.  The Veteran did not appeal.  

In relevant part thereafter, the Veteran filed to reopen the claim in 2008.  By a November 2008 rating decision, the RO found that new and material evidence to reopen the claim had not been received.  In reaching that determination, the RO set forth the finding of the 1977 rating decision.  The RO also considered the Veteran's VA examination and medical reports dated 1988 through 2003, and 1995 Board decision, denying the claim based on the absence of new and material evidence.  In 2010, the RO received another informal claim to reopen the matter.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a Notice of Disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  The record shows that the Veteran was informed of the November 2008 decision, including his right to appeal, and that he did not appeal that decision or submit relevant evidence within the one year appeal period.  The November 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).   

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim that is sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following the November 2008 rating decision, the newly received evidence includes June 2011 and August 2012 VA examination reports and VA treatment records dated from December 2003 to May 2011.  While the evidence is new, it is not material.  The examination reports do not reference the Veteran's bilateral foot disability, and the VA treatment records do not show that his pre-existing bilateral foot disorder increased in severity beyond its natural progression during service.

The Veteran has also submitted lay statements throughout the pendency of the appeal.  However, the Veteran's assertions are not new.  The Veteran, in essence, maintains that he receives treatment for his foot disorder and that it was aggravated by service.  These statements were previously considered by the RO in November 2008 and as such, are cumulative and redundant.  

VA has not received new and material evidence to reopen the claim of entitlement to service connection for bilateral claw toes with dorsal callosities and metatarsalgia; thus, the claim remains final and the appeal is denied.

Service Connection

The Veteran seeks service connection for a left ankle disability.  He claims that he fractured his left ankle while in service and that he continues to experience residuals.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A current left ankle disability is not of record.  On fee-basis examination in June 2011, while the examiner noted that the Veteran had decreased range of motion of the left ankle, the examiner also found that ankylosis of the left ankle was not present and a left ankle disability was not diagnosed.  Specifically, on VA examination in August 2012, the examiner stated that while the Veteran experienced intermittent pain in his left ankle, the ankle was normal with no decreased range of motion.  Additionally, an x-ray study revealed that "[t]he bones of the ankle are normally aligned.  The articular surfaces of the joints are smooth.  There is no narrowing of the joint space.  The surrounding soft tissues are normal."  VA treatment reports also do not show a current diagnosis of the left ankle.  

Given the absence of a diagnosis of a current left ankle disability, the claim for service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence weighs against the Veteran's claim, and the evidence is not in equipoise.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).      



Increased Rating

The Veteran seeks a higher rating for residuals of a stress fracture of the left tibia and fibula.

Disability evaluations are determined by the application of the Rating Schedule, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered multiple diagnostic codes to determine if there is any basis to increase the Veteran's assigned rating.  Such evaluations involve consideration of the level of impairment of his ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013).  

At the outset, the Board is cognizant of the Veteran's complaints of pain of the left tibia and fibula.  In August 2012, the Veteran contended that his left leg causes him constant pain and prevents him from doing some of the normal activities of daily living.  He also said that he is unable to walk or stand for long periods of time without being in severe pain and extreme discomfort.  The VA Schedule for Rating Disabilities (Rating Schedule) is intended to "recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59.  Given the Veteran's complaints of pain with functional impairment, a compensable rating of 10 percent will be assigned for the left tibia and fibula residuals.  However, a review of the all potentially applicable diagnostic codes fails to demonstrate that the assignment of a rating in excess of 10 percent is warranted.  

By history, the Veteran's left leg disability has been rated under Diagnostic Code 5262 for impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is justified for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating is awarded for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  A review of the medical evidence does not reveal evidence of malunion or nonunion of the left tibia and fibula.  In fact, in August 2012, the VA examiner concluded that the Veteran's disability was normal and fully healed with no residuals from the stress fracture.  Thus, the assignment of a higher rating under Diagnostic Code 5262 is not warranted.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x- ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  A 20 percent rating is warranted when there is X-ray evidence of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id.

Arthritis has not been shown by X-ray evidence.  X-ray evidence of the tibia and fibula was normal.  Additionally, the June 2011 examiner concluded that arthritis in the Veteran's right knee was not secondary to his left tibia and fibula stress fracture.  The August 2012 examiner also concluded that there were no residuals due to the Veteran's stress fracture.  As such, Diagnostic Codes 5003 and 5010 are inapplicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

There is no evidence of impairment of the tibia and fibula to warrant consideration of any other Diagnostic Code from 5256 through 5274.  As noted, examination and x-ray findings associated with the Veteran's tibia and fibula, as well as his left knee and ankle, are essentially normal.  See June 2011 and August 2012 VA examination reports.  

The Veteran's lay assertions as to the severity and impact of his disability have been considered, and as noted above, a 10 percent rating for such is warranted.  However, the lay evidence does not reflect a disability picture that more closely approximates the criteria for a higher rating.  The Veteran's complaints of pain in his left leg and associated limitation of function have been accepted by various medical providers and examiners, but the subjective symptoms and objective findings do not show impairment of function that approximates the disability level warranting a schedular rating higher than 10 percent.  In this regard, medical findings on examination are of greater probative value than the Veteran's assertions regarding the severity of his disability.   
 
The Board has also considered whether the Veteran's left leg disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As set forth above, because of the Veteran's pain due to the healed stress fracture of his left tibia and fibula, a rating of 10 percent, but no higher, is warranted.  The Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As a final matter, in an August 2008 claim, the Veteran stated that he had not worked since June 2001 and February 2003 VA treatment records note that the Veteran cannot perform meaningful work because of neck, knee, hand, and feet pain, which are all attributed to a post service accident.  In Rice v. Shinseki, the Court stated that if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a total disability rating based on individual unemployability (TDIU) is warranted as a result of that disability.  22 Vet. App. 447, 453-54 (2009).  While the Veteran may be unemployable, the record does not show that he cannot work because of his residuals of a stress fracture of his left tibia and fibula.  Entitlement to TDIU has not been raised by the Veteran or the record.
ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral claw toes with dorsal callosities and metatarsalgia; the appeal is denied. 

Entitlement to service connection for a left ankle fracture is denied.

A disability rating of 10 percent, but no higher, is granted for the service-connected residuals of a stress fracture of the left tibia and fibula.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


